Appellate Case: 21-1298     Document: 010110634614       Date Filed: 01/20/2022     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                          January 20, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  THOMAS JAMES DORN,

        Plaintiff - Appellant,

  v.                                                          No. 21-1298
                                                  (D.C. No. 1:20-CV-02103-RM-KLM)
  VERNA CARPENTER, Judge;                                      (D. Colo.)
  JEFFERSON COUNTY COURT; CITY
  AND COUNTY OF DENVER,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MATHESON, BRISCOE, and PHILLIPS, Circuit Judges.
                   _________________________________

       Proceeding pro se, Appellant Thomas Dorn filed a series of suits against the

 City and County of Denver, Jefferson County Court, and Jefferson County District

 Court Judge Verna Carpenter.1 The suits were consolidated in the District of

 Colorado before a magistrate judge. The magistrate judge issued a report and


       *
          After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
        1
          As a pro se litigant, we liberally construe Dorn’s filings, Erickson v. Pardus,
 551 U.S. 89, 94 (2007), without acting as his advocate, Hall v. Bellmon, 935 F.2d
 1106, 1110 (10th Cir. 1991).
Appellate Case: 21-1298    Document: 010110634614        Date Filed: 01/20/2022       Page: 2



 recommendation (“Recommendation”) finding that Dorn’s consolidated suit failed

 for a variety of reasons, with two threshold reasons being the Colorado Governmental

 Immunity Act (“CGIA”) and Eleventh Amendment immunity.

        Specifically, the Recommendation found that the suit against all defendants

 failed under the CGIA because the CGIA bars “all claims for injury which lie in tort

 or could lie in tort[.]” See Colo. Rev. Stat. § 24-10-106(1). Dorn sought to recover

 for such injuries. The Recommendation also found that the claims against Jefferson

 County Court and Judge Carpenter failed under the Eleventh Amendment because the

 Amendment precludes federal jurisdiction over state officials acting in their official

 capacities. See, e.g., Bishop v. John Doe 1, 902 F.2d 809, 810 (10th Cir. 1990) (“The

 eleventh amendment generally bars lawsuits in federal court seeking damages against

 states as well as against state agencies, departments, and employees acting in their

 official capacity.”).

        The Recommendation was thorough, and the district judge adopted it in full

 despite Dorn’s objections. Dorn’s brief identifies no legal errors in the decision

 below and we see none either. Therefore, reviewing his arguments de novo and




                                            2
Appellate Case: 21-1298   Document: 010110634614        Date Filed: 01/20/2022   Page: 3



 exercising jurisdiction under 28 U.S.C. § 1291, we affirm the judgment.2


                                            Entered for the Court


                                            Gregory A. Phillips
                                            Circuit Judge




       2
         Dorn sent the court an untitled document on January 12, 2022 that we have
 construed as a reply brief. But the deadline to file a reply was December 13, 2021, so
 we decline to consider it.
                                           3